         Case 1:93-cr-00181-LGS Document 1119 Filed 02/14/19 Page 1 of 1




                                            February 14, 2019

By ECF

Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, N.Y. 10007

Re:    United States v. Victor Alvarez, 93 Cr. 181-09 (LGS)

Dear Judge Schofield:

        I write pursuant to the Court’s order of September 26, 2018, directing the parties to
submit a letter every 45 days concerning the status of Mr. Alvarez’s motion in the Second Circuit
for leave to file a successive § 2255 motion. Mr. Alvarez’s motion in the Second Circuit remains
pending.


                                            Respectfully Submitted,


                                            /s/
                                            Martin S. Cohen
                                            Ass’t Federal Defender
                                            (212) 417-8737

Matthew Hellman, Esq., via ECF
Mr. Victor Alvarez, USP Atlanta Register Number 34848-054
